


Exhibit 10.1
NiSource Inc.
2010 Omnibus Incentive Plan


Performance Share Award Agreement


This Performance Share Award Agreement (the “Agreement”), is made and entered
into as of DATE (the “Date of Grant”), by and between NiSource Inc., a Delaware
corporation (the “Company”), and _____________________, an Employee of the
Company (the “Grantee”).


Section 1. Performance Share Award. The Company hereby grants to the Grantee, on
the terms and conditions hereinafter set forth, an Award of ___________
Performance Shares. The Performance Shares will be represented by a bookkeeping
entry (the “Performance Share Account”) of the Company, and each Performance
Share will be settled with one share of the Company’s common stock to the extent
provided under this Agreement and the Plan.


Section 2. Grantee Accounts. The number of Performance Shares granted pursuant
to this Agreement shall be credited to the Grantee’s Performance Share Account.
Each Performance Share Account shall be maintained on the books of the Company
until full payment of the balance thereof has been made to the Grantee (or the
Grantee’s beneficiaries or estate if the Grantee is deceased) in accordance with
Section 1 above. No funds shall be set aside or earmarked for any Performance
Share Account, which shall be purely a bookkeeping device.


Section 3. Performance Period. The “Performance Period” is the period beginning
on January 1, 2014, and ending on December 31, 2016.


Section 4. Vesting and Lapse of Performance Restrictions.


(a)
Performance Restrictions. The Performance Restrictions shall lapse only upon
both the Grantee’s continued employment through February 28, 2017 and the date
the Committee certifies the following results (including interpolation between
the results, expressed as a percentage of the target except as otherwise noted
below):



(i)
The Performance Restrictions of fifty percent of the Award shall lapse based on
achievement of cumulative “net operating earnings” per Share for the Performance
Period in accordance with the following schedule:



Cumulative Net Operating Earnings Per Share
Percentage of Award Granted
<$5.11
0%
$5.11
50%
$5.26
100%
>$5.63
200%











    




--------------------------------------------------------------------------------




(ii)
The Performance Restrictions of fifty percent of the Award shall lapse based on
the Company’s positive Relative Total Shareholder Return (“RTSR”) as of the last
day of the Performance Period in accordance with the following schedule:

            
RTSR* Percent Ranking
Percentage of Award Granted
<40th
0%
>40th and <50th**
50%
50th
100%
100th
200%





*Relative Total Shareholder Return (RTSR) is the annualized growth in the
dividends and share price of a share of the Company’s common stock, calculated
using a 20 day trading average of the Company’s closing price beginning December
31, 2013 and ending December 31, 2016 compared to the TSR performance of a peer
group of companies determined by the Committee at its meeting on January 30,
2014.


Negative TSR for the Performance Period will result in a maximum payout at
target regardless of relative performance.


** There is no interpolation between goals below the 50th percentile for the
RTSR metric.


(b)
Committee Certification. As soon as practicable after the end of the Performance
Period, the Committee will certify in writing whether the Performance
Restrictions have been met for the Performance Period and determine the number
of Shares, if any, that will be payable to the Grantee; provided, however, that
if the Committee certifies that the Performance Restrictions have been met, the
Committee may, in its sole discretion, adjust the number of Shares payable to
the Grantee with respect to the Award to reflect the effect of extraordinary
events upon the Performance Restrictions, as provided under the Plan. The date
of the Committee’s certification under this Section shall hereinafter be
referred to as the “Certification Date.” The Company will notify the Grantee (or
the executors or administrators of the Grantee’s estate, if appropriate) of the
Committee’s certification following the Certification Date (such notice being
the “Determination Notice”). The Determination Notice shall specify (i) the
Company’s cumulative net operating earnings per share and Relative Total
Shareholder Return for the Performance Period and (ii) the number of Shares
payable in accordance with the Committee’s certification.    



(c)
Effect of Termination of Service Before February 28, 2017. Except as set forth
below, if Grantee’s Service is terminated for any reason prior to February 28,
2017 or prior to the occurrence of any otherwise applicable vesting event
provided in this Section, the Grantee shall forfeit the Performance Shares
credited to the Grantee’s Performance Share Account. Notwithstanding the
foregoing, in the event that Grantee’s Service terminates prior to February 28,
2017 as a result of (i) Grantee’s Retirement; or (ii) Grantee’s Disability; or
(iii) Grantee’s death and such death occurs with less than or equal to twelve
months remaining in the Performance Period, the Grantee shall receive a pro rata
distribution of Shares after the certification date described in part (a) above;
provided that the Committee actually certifies that the Performance Restrictions
for the Performance Period have been met. Such pro rata





--------------------------------------------------------------------------------




grant of Shares shall be determined using a fraction, where the numerator shall
be the number of full or partial calendar months elapsed between the Date of
Grant and the date the Grantee terminates Service, and the denominator shall be
the number of full or partial calendar months elapsed between the Date of Grant
and February 28, 2017. Additionally, if the Grantee terminates Service due to
death prior to February 28, 2017 with more than 12 months remaining in the
Performance Period, the Grantee shall receive, as soon as practicable after the
date of termination, a pro rata distribution of Shares equal to the number of
Shares that the Grantee otherwise would have received had the Performance
Restrictions been met at target for the Performance Period. Such pro rata grant
of Shares shall be determined using a fraction, where the numerator shall be the
number of full or partial calendar months elapsed between the Date of Grant and
the date the Grantee terminates Service, and the denominator shall be the number
of full or partial calendar months elapsed between the Date of Grant and
February 28, 2017. For purposes of this Agreement, “Retirement” means the
Grantee’s attainment of age 55 and 10 years of Service.


(d)
Change in Control. Notwithstanding the foregoing provisions, all Performance
Shares shall become fully and immediately vested, and all restrictions shall
lapse, on the fifth business day before the date of consummation of a Change in
Control of the Company.



(e)
Code Section 162(m) Limitation. Notwithstanding the previous provisions of this
Section, during any calendar year with respect to which the Grantee is a Covered
Officer (for purposes of Internal Revenue Code (“Code”) Section 162 (m)), if the
Grantee otherwise would vest in a number of Performance Shares under this
Section, the Grantee instead may vest only with respect to a sufficient number
of Performance Shares whose aggregate Fair Market Value on the date such
restrictions would, when added to the Grantee’s “applicable employee
remuneration” (as defined in Code Section 162(m)) for the applicable calendar
year that does not constitute “qualified performance-based compensation” (as
defined in Code Section 162(m)), not exceed the aggregate amount of $999,999.00
for the applicable calendar year (the “Limitation”).



To the extent the restrictions on any Performance Shares do not lapse due to the
application of this Section, the restrictions on such Performance Shares shall
lapse on the first to occur of:


(i)    the last business day of any subsequent calendar year or years to the
extent that the Limitation is not exceeded for such year or years;


(ii)    the date next following the Grantee’s termination of Service for any
reason other than for Cause, or


(iii)    the first business day of the year next following the year with respect
to which the Grantee ceases to be a Covered Officer.


The Company will make all determinations as to whether the lapse of restrictions
on any Performance Shares is delayed in accordance with this Section. Such
determinations will be made on a uniform and non-discriminatory basis consistent
with the requirements under Code Section 409A.


Section 5. Delivery of Shares. Once Performance Shares have vested under this
Agreement, the Company will convert the Performance Shares in the Grantee’s
Performance Share Account into Shares and




--------------------------------------------------------------------------------




deliver the total number of Shares due to the Grantee as soon as
administratively possible after such date, but no later than March 15, 2017. The
delivery of the Shares shall be subject to payment of the applicable withholding
tax liability and the forfeiture provisions of this Agreement. If the Grantee
dies before the Company has distributed any portion of the vested Performance
Shares, the Company will transfer any Shares with respect to the vested
Performance Shares in accordance with the Grantee’s written beneficiary
designation or to the Grantee’s estate if no written beneficiary designation is
provided.


Section 6.  Withholding of Taxes. The Company shall have the power and the right
to deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.


Section 7. Securities Law Compliance. The delivery of all or any Shares that
relate to the Performance Shares shall only be effective at such time that the
issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares that may be issued under this Agreement. The Company
may, in its sole discretion, delay the delivery of Shares or place restrictive
legends on Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of any exchange
upon which the Company’s Shares are traded. If the Company delays the delivery
of Shares in order to ensure compliance with any state or federal securities or
other laws, the Company shall deliver the Shares at the earliest date at which
the Company reasonably believes that such delivery will not cause such
violation, or at such later date that may be permitted under Code Section 409A.


Section 8. Restriction on Transferability. Except as otherwise provided under
the Plan, until the Performance Shares have vested under this Agreement, the
Performance Shares granted herein and the rights and privileges conferred hereby
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (by operation of law or otherwise), other than by will or the laws
of descent and distribution. Any attempted transfer in violation of the
provisions of this paragraph shall be void, and the purported transferee shall
obtain no rights with respect to such Performance Shares.


Section 9. Grantee’s Rights Unsecured. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s Performance Share Account or any other specific assets of the Company.
All amounts credited to the Grantee’s Performance Share Account shall constitute
general assets of the Company and may be disposed of by the Company at such time
and for such purposes, as it may deem appropriate.
    
Section 10.  No Rights as Stockholder or Employee.


(a)
The Grantee shall not have any privileges of a stockholder of the Company with
respect to any Performance Shares subject to this Agreement, nor shall the
Company have any obligation to issue any dividends or otherwise afford any
rights to which Shares are entitled with respect to any such Performance Shares.



(b)
Nothing in this Agreement or the Award shall confer upon the Grantee any right
to continue as an Employee of the Company or any Affiliate or to interfere in
any way with the right of the Company or any Affiliate to terminate the
Grantee’s Service at any time.







--------------------------------------------------------------------------------




Section 11.  Adjustments. If at any time while the Award is outstanding, the
number of outstanding Performance Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Performance Shares shall be
adjusted in accordance with the provisions of the Plan. In the event of certain
corporate events specified in Article XVI of the Plan, any unvested Performance
Shares may be replaced by substituted Awards or forfeited in exchange for
payment of cash in accordance with the procedures and provisions of Article XVI
of the Plan.


Section 12.  Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the following address: Corporate Secretary, NiSource Inc., 801 East
86th Avenue, Merrillville, IN 46410-6271, or at such other address as the
Company may designate by notice to the Grantee.


Any notice hereunder by the Company shall be given to the Grantee in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as the Grantee may have on file with the Company.


Section 13.  Administration. The administration of this Agreement, including the
interpretation and amendment or termination of this Agreement, will be performed
in accordance with the Plan. All determinations and decisions made by the
Committee, the Board, or any delegate of the Committee as to the provisions of
this Agreement shall be conclusive, final, and binding on all persons. This
Agreement at all times shall be governed by the Plan and in no way alter or
modify the Plan. To the extent a conflict exists between this Agreement and the
Plan, the provisions of the Plan shall govern. Notwithstanding the foregoing, if
subsequent guidance is issued under Code Section 409A that would impose
additional taxes, penalties, or interest to either the Company or the grantee,
the Company may administer this Agreement in accordance with such guidance and
amend this Agreement without the Consent of the Grantee to the extent such
actions, in the reasonable judgment of the Company, are considered necessary to
avoid the imposition of such additional taxes, penalties, or interest.


Section 14. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.


Section 15. Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Performance Shares shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


Section 16. Entire Agreement; Code Section 409A Compliance. This Agreement and
the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
2010 Omnibus Incentive Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definition of capitalized terms
contained in the Plan, and including the Code Section 409A provisions of Section
XIX of the Plan. This Agreement shall be interpreted in accordance with Code
Section 409A including the rules related to payment timing for specified
employees. This Agreement shall be deemed to be modified to the maximum extent
necessary to be in compliance with Code Section 409A’s rules. If the Grantee is
unexpectedly required to include in the Grantee’s current year’s income any
amount of compensation relating to the Performance Shares because of a failure
to meet the requirements of Code Section 409A, then to the extent permitted by
Code Section 409A, the Grantee may receive a distribution of Shares in an amount
not to exceed the amount required to be included in income as a result of the
failure to comply with Code Section 409A.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Award to be granted, and the
Grantee has accepted this Award, as of the date first above written.


NISOURCE INC                         GRANTEE






By: ______________________                 By:   _____________________




Its: ______________________




